t c summary opinion united_states tax_court michael s jeffers and debbie l jeffers petitioners v commissioner of internal revenue respondent docket no 1234-12s filed date michelle l drumbl and george robertson student for petitioners timothy b heavner and matthew s reddington for respondent summary opinion goeke judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ income_tax and a dollar_figure sec_6662 accuracy-related_penalty for resulting from his disallowance of the first-time_homebuyer credit under sec_36 that petitioners claimed on their form_1040 u s individual_income_tax_return after concessions the sole issue for decision is whether petitioners are entitled to the first-time_homebuyer credit they claimed for we hold that they are not background some of the facts have been stipulated and are so found petitioners resided in virginia when they filed their petition in petitioners moved from virginia beach virginia to rocky mount virginia when they were experiencing financial difficulties and needed affordable housing after reading about a house for sale in the local newspaper petitioners contacted the seller georgia ferguson ms ferguson offered to finance the sale with petitioners making monthly payments of principal and interest for years and taking title in the agreement appealed to petitioners because it allowed respondent has conceded that petitioners are not liable for the accuracy- related penalty them to obtain legal_title to the property relatively inexpensively without seeking financing from a third party on date petitioners entered into a real_estate contract entitled installment land sale contract the purchase_price was dollar_figure and petitioners made an initial downpayment of dollar_figure the contract called for monthly payments of dollar_figure which covered principal interest and petitioners’ share of the property_tax and homeowners insurance in the event of fire or other_casualty petitioners were required to continue making the payments even if insurance proceeds were insufficient to repair or rebuild the home of the dollar_figure dollar_figure was for principal and interest and the remainder was allocated between tax and homeowners insurance petitioners remitted these tax and insurance payments to ms ferguson who paid the taxes and the insurance premiums petitioners’ tax and insurance payments were subject_to change if these expenses ever increased the contract required petitioners before taking possession to refinish the hardwood floors recarpet some of the bedrooms and renovate the main bathroom the contract required petitioners to pay one-twelfth of the annual property_tax and insurance premiums petitioners paid one-twelfth of that obligation each month petitioners could not make any other changes to the property without ms ferguson’s permission ms ferguson restricted petitioners’ use of the property during the contract term petitioners could not lease the property or have anyone but immediate_family reside in the home ms ferguson even refused to let mrs jeffers’ dying mother live in the home during her last months of life moreover petitioners’ three children were required to move out of the home as soon as they reached age or graduated from high school ms ferguson also forbade smoking on the property and consequently mr jeffers had to smoke across the street ms ferguson would enter petitioners’ home as she pleased and often parked her car across the street and watched their home for hours petitioners considered taking legal action against ms ferguson but decided not to because they could not afford an attorney because of ms ferguson’s actions and the restrictions under the contract petitioners believed that the contract operated as a lease rather than as a sale accordingly during the term of the contract petitioners did not claim deductions for mortgage interest or property_tax on their income_tax returns in date petitioners made their final payment which should have allowed them to take legal_title to the property however ms ferguson was on an extended vacation and did not transfer legal_title until date petitioners believe they acquired ownership of the property in when they received legal_title petitioners researched the first-time_homebuyer credit and determined that because they received legal_title to the property in they qualified accordingly they claimed the credit on their return respondent denied the credit and determined a dollar_figure income_tax deficiency petitioners timely petitioned this court to review the deficiency determination i burden_of_proof discussion the taxpayer generally bears the burden of proving the commissioner's determinations are erroneous rule a the burden_of_proof may shift to the commissioner if the taxpayer satisfies certain conditions sec_7491 we base our resolution of this case on a preponderance_of_the_evidence not on an allocation of the burden_of_proof therefore we need not consider whether sec_7491 would apply see 124_tc_95 ii first-time_homebuyer credit as pertinent here sec_36 provides a refundable tax_credit to some individuals who purchased homes between date and date to qualify for the credit the taxpayer must have purchased the home within the requisite period and must not have had an ownership_interest in a principal_residence within the three years preceding the purchase see sec_36 h to evaluate petitioners’ eligibility for the credit we must determine whether they purchased the home within the requisite period and if so whether they had an ownership_interest in a principal_residence during the three years preceding the purchase petitioners argue that they purchased the home in when they received title and that they did not have an ownership_interest in it until that time respondent argues that petitioners purchased the home in when they entered into the installment_sale contract we address the parties’ arguments below iii purchase date this is not the first time we have had to determine for purposes of the first- time homebuyer credit the purchase date of a home acquired under an installment_sale contract in 137_tc_159 citing 472_us_713 we held that in such cases the purchase date is the date on which the taxpayer obtained equitable_title ie the benefits_and_burdens_of_ownership to the property under state law the home at issue in woods was in texas we determined that under texas law the taxpayer had obtained equitable_title on the contract date id pincite citing criswell v european crossroads shopping ctr ltd s w 2d tex we accordingly held that the taxpayer had purchased his home on the day he entered into his installment_sale contract id virginia courts have determined that a purchaser of real_property generally acquires equitable_title to such property upon entering a contract for its purchase sale v swann s e va to our knowledge the virginia supreme court has not addressed the applicability of this principle to installment_sale contracts however other courts applying virginia law have found that this principle extends to installment_sale contracts see 397_br_356 w d va douglas v hka va cir cir ct we agree the virginia supreme court’s willingness to find equitable ownership based solely on an executory_contract leads us to believe that it would find equitable ownership on the contract date here in petitioners had not only an executory_contract for the purchase of their home but also several other incidents_of_ownership they had possession of the property they bore the risk of loss and they were obligated to make property_tax and insurance payments in other contexts we have said that a sale of real_property is complete upon the earlier of the passage of legal_title or the buyer’s assumption of the benefits_and_burdens_of_ownership 115_tc_605 68_tc_115 we have identified seven benefits and burdens associated with ownership a right to possession an obligation to pay taxes assessments and charges against the property a responsibility for insuring the property a duty to maintain the property a right to improve the property without the seller’s consent a bearing of the risk of loss and and a right to obtain legal_title at any time by paying the balance of the full purchase_price 137_tc_159 keith v commissioner t c pincite no single benefit or burden is controlling baird v commissioner t c pincite petitioners argue that ms ferguson’s absolute control_over the property during the term of the contract prevented them from possessing the benefits_and_burdens_of_ownership until they received legal_title in respondent argues that the benefits_and_burdens_of_ownership shifted in when petitioners entered into the installment_sale contract we will analyze each of the factors below to determine when petitioners acquired the benefits_and_burdens_of_ownership according to the factors enumerated above a right to possession the parties agree that petitioners had the right to possess the property during the life of the contract the contract stipulated that petitioners would obtain the right of possession after they refinished the hardwood floors recarpeted some of the bedrooms and renovated the main bathroom petitioners completed those tasks in and acquired possession at that time b obligation to pay property taxes assessments and charges against the property the contract required petitioners to pay one-twelfth of the annual property_tax a portion of each of petitioners’ monthly payments went toward their portion of the property_tax liability petitioners argue that their obligation to pay a portion of the property_tax did not represent a burden of ownership because ms ferguson was ultimately responsible for paying the tax we find petitioners’ argument unpersuasive petitioners were obligated to make monthly property_tax payments ms ferguson simply turned their payments over to the taxing authority each year the obligation to pay property_tax is a burden of ownership and petitioners assumed it in c responsibility to insure the property the contract also required petitioners to pay one-twelfth of the annual property insurance premiums a portion of each monthly payment went toward this obligation ms ferguson collected the payments from petitioners each month and made the annual premium payments petitioners argue that their obligation to pay a portion of the insurance expenses did not represent a burden of ownership because ms ferguson was ultimately responsible for paying the premiums this is the same argument they make regarding their property_tax obligation and it fails for the same reason although ms ferguson paid the annual premiums petitioners still had to pay their share paying for insurance on property is a burden of ownership and petitioners assumed that burden in when they entered into the installment_sale contract d duty to maintain the property the contract did not assign the duty to maintain the property but as a practical matter petitioners assumed it when they took possession of the house ms ferguson refused to make any repairs even those that were necessary to keep the home habitable for example when the house’s boiler broke ms ferguson declined to fix it and told petitioners it was their responsibility to ensure the home was heated petitioners also maintained the property’s lawn and landscaping during the term of the contract petitioners argue that they were not obligated to perform maintenance but had other motives for maintaining the yard petitioners owned a landscaping business and believed that a well-maintained yard was important to their business reputation we think that maintaining one’s property even in the absence of a contractual duty to do so is indicative of ownership like most homeowners petitioners maintained their home because they saw it as an investment and planned to live there long term on these facts we find that petitioners assumed the burden of maintenance in when they took possession of the property e right to improve the property without the seller’s consent the parties agree that under the terms of the contract petitioners had no right to improve the property without ms ferguson’s consent the contract stipulated that petitioners had to obtain ms ferguson’s permission any time they wanted to make even a minor change to the property thus petitioners did not acquire this benefit of ownership until they received title to the property in f risk of loss the contract allocated the risk of loss to petitioners petitioners would have had to continue making monthly payments even if the house had been destroyed petitioners concede that they assumed the risk of loss on the property in when they agreed to the installment_sale contract g right to legal_title upon payment of purchase_price petitioners had the right to demand title from ms ferguson upon payment of the full purchase_price the contract required ms ferguson to deliver the deed within days of full payment and petitioners could pay the remaining balance at any time without penalty therefore petitioners obtained this benefit of ownership when they entered into the contract in our analysis of these factors demonstrates that petitioners acquired an equitable interest in the property in although some of the benefits and burdens did not shift until later those that shifted in were significant enough to give petitioners an ownership_interest at that time iv conclusion we hold that petitioners had an ownership_interest in the property beginning in because they did not purchase it between date and date they are not entitled to the first-time_homebuyer credit holding otherwise would be inconsistent with precedent in this court and would not serve the purpose of the credit which congress created to stimulate the housing market during a period of recession congress intended to encourage new home purchases not to reward taxpayers like petitioners who were engaged in an installment land sale that fortuitously concluded within the statutory period in reaching our holdings herein we have considered all arguments the parties made and to the extent we did not mention them above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency under sec_36 and for petitioners as to the accuracy-related_penalty under sec_6662
